Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-4, 6-11, and 13-17 are currently pending. Claim 5 and 12 are canceled. 
Response to Arguments
Applicant’s amendments overcome rejections made under 112b, therefore it’s withdrawn.
Applicant’s arguments with respect to rejections made under 101 are fully considered but are not persuasive.  Applicant argues “One of ordinary skill in the art would understand that the claimed method provides a technical solution for the technical problem of directing a networked vehicle resource to a location and accurately predicting the time at which the vehicle resource will arrive at that location” and “In fact, the approach of the present claims will modify the behavior of the vehicle resources themselves, thereby improving the allocation of physical resources. In other words, the accurate prediction of delay time improves the behavior the system as a whole, including the vehicle resources.” 
Examiner respectfully disagrees and notes that using a computer as a tool to “accurately predict” arrival time of a vehicle does not provide improve the computer capability.  See “[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible." OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice Corp., 134 S. Ct. at 2359). See specification [0125] the job allocation module 105 determines whether a vehicle needs to be allocated to the booking. This involves determining whether there is one vehicle that is the clear best match for the booking or whether there is only one vehicle (or a small number of vehicles, e.g. 2 or 3 vehicles) that would be able to reach the pick-up location on or before the pick-up time.). 

Applicant argues that the OA “in conclusory fashion, that the "dependent claims merely use the same general technological environment and instructions to implement the abstract idea."
Examiner notes that each claim has been analyzed as explained below in the OA. Dependent claims 2-4, 6-11, and 13-14 are merely narrowing the recited abstract idea limitations. There are no additional elements found in the dependent claims. 
Applicant further argues that “"storing, in a data structure, data relating to vehicle hire bookings beginning inside the work region, wherein booking information for each booking includes a default delay time" cannot possibly be "managing human behavior," "managing human relationships," or "managing interactions between people including social activities, teaching, and following rules or instruction," as alleged by the Office Action’.

Examiner respectfully disagrees and notes that the claims recite an abstract idea related to certain methods of organizing human activity because it recites concepts managing human behavior or relationship or interactions between people including following rules or instruction (i.e. related to commercial activity). Additionally, the Claims recite mathematical calculations/ relationships (e.g. determining whether a number of bookings meeting a criterion exceeds a threshold for introducing the additional delay, wherein the criterion is that a ratio of a pickup countdown time to default delay time is below a predetermined value).  Furthermore, applicant did not provide a specific reasons on why the claims cannot be categorized as “a method of organizing human activities”.  "Storing data relating to vehicle hire bookings beginning inside the work region, wherein booking information for each booking includes a default delay time" is merely an abstract idea of certain methods of organizing human activity.  See specification discussing improvement in commercial service experience ([0015] This functionality provides an improved service because the introduction of additional delays is dynamic. The determination of whether to introduce or to remove an additional delay is automatic. Moreover, the level of the additional delay may be dependent on the work volume within a particular area). Additionally, “data structure” has been identified as an additional element that merely serve as linking use of a judicial exception to a particular technological environment. See e.g. Alice Corp., 134 S. Ct. at 2360, finding "Nearly every computer will include a 'communications controller' and 'data storage unit' capable of performing the basic calculation, storage, and transmission functions required by the method claims."   

 Applicant argues that “The claims are not directed to mathematical concepts”. Examiner respectfully disagrees and notes that claims recite mathematical calculations/ relationships (e.g. determining whether a number of bookings meeting a criterion exceeds a threshold for introducing the additional delay, wherein the criterion is that a ratio of a pickup countdown time to default delay time is below a predetermined value) as explained in the O.A. below.  Also see specification ( [0132] step 4.8 involves determining whether the number of vehicles with a score less than a threshold value ( in this example the threshold value is 100 ) exceeds a threshold number of vehicles ( for instance 5 vehicles ) . If there are insufficient vehicles, at step 4.9 the vehicles search is expanded to include further vehicles in the pool of candidate vehicles for the booking. The further vehicles are added to the vehicles that are identified at step 4.4 , and the further vehicles have scores calculated for them in step 4.5 on subsequent performance of that step .) 
 Applicant further argues “the claimed method provides a technical solution for the technical problem of directing networked vehicle resources to various locations and accurately predicting the time at which the vehicle resources will arrive at that location.” 
 Examiner respectfully disagrees and notes that the claims do not provide a technical solution to a technical problem. Applicant did not identify the technical problem that the claims are trying to solve.  “Accurately predicting” arrival time does not provide a technical improvement. Accordingly, the rejection is maintained. 

Applicant’s arguments filed with respect to rejections made under § 103 have been fully considered and are found persuasive in view of the amended claims.  The closest prior arts identified below do not disclose or suggest the amended claim limitations in combination with the other recited elements.  Additionally, the prior arts identified in the international search (dated 24/02/2016) do not disclose or suggest the amended claim limitations in combination with the other recited elements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, and 13-17 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, and 13-15  of U.S. Patent No. (US 10,628,759 B2). in view of Cudak et. al. (US 2015/0233719).   It would have been obvious to one of the ordinary skill in the before the effective filing date to incorporate the autonomous vehicle as one of the vehicle resources for the same reason it is useful in Cudak-namely, to facilitate ride sharing and other carpooling arrangements without requiring the primary user to always be present (Cudak; Par.19). The claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-11, 13-14, and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int'l, 573 U.S._ (2014). Claims 1-4, 6-11, 13-14, and 16-17 each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A - Prong 1:
The claims recite the abstract idea of managing a plurality of networked vehicle resources (as shown in the recited representative functions of the independent claims- defining a geographical area in which a plurality of networked vehicle resources are provided as a work region; storing data relating to vehicle hire bookings beginning inside the work region, wherein booking information for each booking includes a default delay time which is an average time before a selected networked vehicle resource is provided at a specified location within said work region; applying a rule to determine that an additional delay condition is satisfied within the work region by determining whether a number of bookings meeting a criterion exceeds a threshold for introducing the additional delay, wherein the criterion is that a ratio of a pickup countdown time to default delay time is below a predetermined value; in response to positively determining, automatically adding the additional delay, to the default delay time of at least some of the vehicle hire bookings inside the work region; and directing networked vehicle resources to the at least some vehicle hire bookings with reference to the additional delay). 
 Which is a certain method of organizing human activities because it recites concepts managing human behavior or relationship or interactions between people including following rules or instruction (i.e. related to commercial activity). Additionally, the Claims recite mathematical calculations/ relationships (e.g. determining whether a number of bookings meeting a criterion exceeds a threshold for introducing the additional delay, wherein the criterion is that a ratio of a pickup countdown time to default delay time is below a predetermined value) 
	It is similar to other abstract ideas held to be non-statutory by the courts (see Smart Sys. Innovations v. Chicago Transit Authority, No. 2016-1233 (Fed. Cir. Oct. 18, 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, at another level of abstraction the claims could be characterized as formation of financial transactions in a particular field (i.e., booking/reservations) and data collection related to such transactions. They are both related to data collection and storage related to mass transit. See also, Accenture Global Services, GmbH v. Guidewire Software, 728 F.3d 1336 (Fed. Cir. 2013)—interface for generating tasks based on rules to be completed upon the occurrence of an event. These cases all also describe the significant aspects of the claimed invention, albeit at another level of abstraction. See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer."). Therefore, the claims recite an abstract idea. 
MPEP 2106 Step 2A - Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application.
	Claims 1, 16 and 17 recite the additional elements: "data structure ", “computer”, “automatically”, “non-transitory tangible computer-readable storage medium”, “computing apparatus”, “apparatus having at least one processor and at least one memory”, “executed” and “computer-readable code”.
	The additional elements "data structure ", “computer”, “automatically”, “non-transitory tangible computer-readable storage medium”, “computing apparatus”, “apparatus having at least one processor and at least one memory”, “executed” are merely serve to provide a general technological environment (e.g., computers and the Internet) in which to carry out the judicial exception, therefore they do not integrate the abstract idea into a practical application.  They are recited at a high-level of generality- see specification:  Par.142, Par. 190). 
	Although they have and execute instructions to perform the abstract idea itself “i.e. computer-readable code”, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to “apply it”.  (see specification [0143], [0193]). 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination (as shown in Fig. 1a- 1b) and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir.
2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A
Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements ("data structure ", “computer”, “automatically”, “non-transitory tangible computer-readable storage medium”, “computing apparatus”, “apparatus having at least one processor and at least one memory”, “executed” and “computer-readable code”- are
merely including instructions to implement the abstract idea on a computer or merely using a
computer as a tool to perform an abstract, or “apply it” and they are recited at high level of generality, see published Specification Paragraphs: Par.142, “The server 40 may take any suitable form. Generally speaking, the server 40 comprises processing circuitry 412, including one or more processors, and a storage device 414, 413, comprising a single memory unit or a plurality of memory units. The storage device 414, 413 stores computer program instructions that, when loaded into the processing circuitry 412, control the operation of the server 40”, [0143], Within the ROM 414 is stored a software application 417, which includes program code that causes the server to perform the functions required of it. An operating system (OS) 420 also is stored in the ROM 414. [0193]. References to computer program, instructions, code etc. should be under stood to express software for a programmable processor firmware such as the programmable content of a hardware device as instructions for a processor or configured or configuration settings for a fixed function device, gate array, programmable logic device, etc . See also [0190]). Therefore, the additional elements do not amount to significantly more for the same reasons they fail to integrate the abstract idea into practical application.	
	The Specification describes these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements.  
	There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional."' SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayov. Prometheus, 566 U.S. 66, 73 (2012)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e.g. using computers to communicate data). Claim 10 recites “transmitting”, this is merely linking the use of the judicial exception to a particular technological environment and does not integrate the abstract idea into a practical application.  Dependent claims 2-4, 6-11, and 13-14 merely narrow the previously recited abstract idea limitations. Thus, they are ineligible.
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Dependent claims 2-4, 6-11, and 13-14 merely narrow the previously recited abstract idea limitations. Additionally, claim 10 add the element “transmitting a message” See Specification: [0031] systems, methods, apparatus, and computer - readable media may further provide for: transmitting a message to a customer making a subsequent booking beginning inside the work region of the additional delay or fully booked status- this does not amount to significantly more for the same reasons they fail to integrate the abstract idea into practical application).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
BOSKOVIC (US-20120290652-A1); related to system and method for transport sharing. 
Dutta (US-20150345951-A1): related to system and method for ranking and determining routes in a navigation system.  
Lehmann (US-20110153629-A1) related to system and method for matching drivers with passengers sharing a trip. 
BOREAN (US-20170270447-A1) related to system and method for providing ride sharing service.
Hurzeler (US-7080019-B1); related to system and method for enabling travelers to discover other travelers with similar and compatible travel plans. 
Cudak (US-20150233719-A1); related to system for controlling an autonomous vehicle.
Gale (US-20110301997-A1); related to system and method for managing fleet of vehicles. 
FELT (US-20110099040-A1); related to system and method for dispatching taxi. 
Adamczyk( US-20100042549-A1); related to system and method for ride matching based on selection criteria and driver information. 
McGavran( US-20140278051-A1); related to system and method for predicting destination for a user device. 
Sisselman (US-20060182258-A1) ; related to system and method for routing drivers. 
Furuhata, M., Dessouky, M., Ordóñez, F., Brunet, M., Wang, X., & Koenig, S. (2013). Ridesharing: The state-of-the-art and future directions. Transportation Research Part B: Methodological, 57, 28-46. doi: 10.1016/j.trb.2013.08.012. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628